                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                           4:19CR3045

      vs.
                                                            ORDER
ZACHARY NORTHEY,

                    Defendant.


      During the conference call was held today, defense counsel informed the
court that additional time is needed to fully review the discovery in this case.
Defendant asks the court for additional time to complete his case investigation
before placing this case on the trial calendar. The government does not object.
The court finds that in the interests of justice will be served by further continuing
the setting of a trial date. Accordingly,

       IT IS ORDERED:

      1)     A trial date will not be set at this time. Instead, a status conference
             will be held before the undersigned magistrate judge at 9:00 a.m. on
             March 25, 2020 by telephone. All participants shall use the
             conferencing information provided by the court to participate in the
             call. Counsel for the parties shall be present at the conference.

      2)     The Court further finds that the time between today’s date and
             March 25, 2020 shall be deemed excludable time in any
             computation of time under the requirements of the Speedy Trial Act,
             because this case remains “unusual and complex,” and is exempted
             from the time restrictions of the that Act. See, 18 U.S.C.
             3161(h)(7)(B)(ii).

      January 22, 2020.                      BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
